Exhibit 99.2 Management's Discussion and Analysis for the three months ended August 31, 2012 MEDICURE INC. Prepared by Management without review by the Company’s auditor. Message to Shareholders, October 2012 Medicure continues to focus on the sales and marketing of AGGRASTAT® and in the past year has expanded its investment in the product through clinical and other research activities. Net revenues for AGGRASTAT finished products for the three months ended August 31, 2012 were $667,438 compared to $1,058,471 in the same period of the previous year and compared to $371,051 for the previous quarter.As a Company, we are continuing to focus on the sale and marketing of AGGRASTAT, but we are also investing in a new regulatory, brand and life cycle management strategy for AGGRASTAT.This strategy includes the SAVI-PCI clinical trial, as well as our recently announced transdermal tirofiban development program and an upcoming supplemental NDA submission to request an expansion of AGGRASTAT's label. The Company also maintains a modest investment in other research and development activities, including the ongoing Phase II clinical trial of TARDOXAL for the treatment of Tardive Dyskinesia. Management continues to maintain cost control measures implemented over the past several quarters to conserve cash. On behalf of the Board, I want to thank our shareholders, stakeholders and employees for their continued support while we manage our business.We remain committed to creating value from which our shareholders and stakeholders can benefit. Yours sincerely, Albert D. Friesen, Ph.D Chairman and Chief Executive Officer - 1 - MEDICURE INC. Management's Discussion and Analysis The following management discussion and analysis (MD&A) is current to October 29, 2012 and should be read in conjunction with Medicure Inc.’s (Medicure or the Company) unaudited condensed consolidated interim financial statements for the three months ended August 31, 2012 which have been prepared under International Financial Reporting Standards (IFRS).Except as otherwise noted, the financial information contained in this MD&A and in the condensed consolidated interim financial statements has been prepared in accordance with IFRS. This discussion and analysis provides an up-date to the Management Discussion and Analysis, Audited Consolidated Financial Statements , and the Company's Annual Report on Form 20-F for the year ended May 31, 2012, and should be read in conjunction with these documents.The Company's independent auditors, KPMG LLP Chartered Accountants, have not reviewed the unaudited condensed consolidated interim financial statements. All amounts are expressed in Canadian dollars unless otherwise noted. Additional information regarding the Company is available on SEDAR at www.sedar.com and at the Company's website at www.medicure.com. FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking information as defined in applicable securities laws (referred to herein as “forward-looking statements”) that reflect the Company’s current expectations and projections about its future results. All statements other than statements of historical fact are forward-looking statements.Forward-looking statements are based on the current assumptions, estimates, analysis and opinions of management of the Company made in light of its experience and its perception of trends, current conditions and expected developments, as well as other factors which the Company believes to be relevant and reasonable in the circumstances. The Company uses words such as “believes,” “may,” “plan,” “will,” “estimate,” “continue,” “anticipates,” “intends,” “expects,” and similar expressions to identify forward-looking statements, which, by their very nature, are not guarantees of the Company’s future operational or financial performance, and are subject to risks and uncertainties, both known and unknown, as well as other factors that could cause the Company’s actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements. Specifically, this MD&A contains forward-looking statements regarding, but not limited to: · intention to sell and market its acute care cardiovascular drug, AGGRASTAT®(tirofiban hydrochloride) in the United States and its territories through the Company's U.S. subsidiary, Medicure Pharma Inc.; · intention to develop and implement clinical, regulatory and other plans to generate an increase in the value of AGGRASTAT; · intention to expand or otherwise improve the approved indications and/or dosing information contained within AGGRASTAT’s approved prescribing information; · intention to increase sales of AGGRASTAT; · intention to develop a transdermal formulation of tirofiban (the active ingredient in AGGRASTAT); · intention to develop TARDOXALTM for neurological disorders; · intention to investigate and advance certain other product opportunities; · intention to obtain regulatory approval for the Company's products; · expectations with respect to the cost of the testing and commercialization of the Company's products; · sales and marketing strategy; · anticipated sources of revenue; · intentions regarding the protection of the Company's intellectual property; · business strategy; and · intention with respect to dividends. - 2 - MEDICURE INC. Management's Discussion and Analysis Inherent in forward-looking statements are known and unknown risks, uncertainties and other factors beyond the Company’s ability to predict or control that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements.Such risk factors include, among others, the Company’s future product revenues, stage of development, additional capital requirements, risks associated with the completion and timing of clinical trials and obtaining regulatory approval to market the Company’s products, the ability to protect its intellectual property, dependence upon collaborative partners, changes in government regulation or regulatory approval processes, and rapid technological change in the industry.These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements. Actual results and developments are likely to differ, and may differ materially, from those expressed or implied by the forward-looking statements contained in this MD&A. Such statements are based on a number of assumptions which may prove to be incorrect, including, but not limited to, assumptions about: · general business and economic conditions; · the impact of changes in Canadian-US dollar and other foreign exchange rates on the Company's revenues, costs and results; · the timing of the receipt of regulatory and governmental approvals for the Company's research and development projects; · the ability of the Company to continue as a going concern; · the availability of financing for the Company's commercial operations and/or research and development projects, or the availability of financing on reasonable terms; · results of current and future clinical trials; · the uncertainties associated with the acceptance and demand for new products; · clinical trials not being unreasonably delayed and expenses not increasing substantially; · government regulation not imposing requirements that significantly increase expenses or that delay or impede the Company's ability to bring new products to market; · the Company's ability to attract and retain skilled staff; · inaccuracies and deficiencies in the scientific understanding of the interaction and effects of pharmaceutical treatments when administered to humans; · market competition; · tax benefits and tax rates; and · the Company's ongoing relations with its employees and with its business partners. Although management of the Company believes that these forward-looking statements are based on reasonable assumptions, a number of factors could cause the actual results, performance or achievements of the Company to be materially different from the future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements contained in this MD&A [and any documents incorporated by reference herein] are expressly qualified by this cautionary statement. The Company cautions the reader that the foregoing list of important factors and assumptions is not exhaustive.Events or circumstances could cause actual results to differ materially from those estimated or projected and expressed in, or implied by, these forward-looking statements.The reader should also carefully consider the matters discussed under “Risk Factors” in this MD&A which provides for additional risks and uncertainties relating to the Company and its business. The Company undertakes no obligation to update publicly or otherwise revise any forward-looking statements or the foregoing list of factors, whether as a result of new information or future events or otherwise, other than as may be required by applicable legislation. - 3 - MEDICURE INC. Management's Discussion and Analysis Company Profile Medicure is a specialty pharmaceutical company engaged in the research, clinical development and commercialization of human therapeutics.The Company’s primary operating focus is on the sale and marketing of its acute care cardiovascular drug, AGGRASTAT(tirofiban hydrochloride) owned by its subsidiary, Medicure International, Inc. and distributed in the United States and its territories through the Company’s U.S. subsidiary, Medicure Pharma, Inc. The Company’s research and development program is primarily focused on developing and implementing a new regulatory, brand and life cycle management strategy for AGGRASTAT.Components of this strategy include, among other things, a 600 patient clinical trial (the SAVI-PCI study), the planned filing of a supplemental New Drug Application to obtain an expanded label for AGGRASTAT, and a program to develop a transdermal formulation of AGGRASTAT’s active ingredient.The objective of these investments, in conjunction with the ongoing sales and marketing efforts, is to further expand AGGRASTAT’s share of, the US $330 million glycoprotein IIb/IIIa (GP IIb/IIIa) inhibitor market.GP IIb/IIIa inhibitors are injectable platelet inhibitors used to treat acute coronary syndromes and related conditions and procedures.Apart from AGGRASTAT, the Company’s primary research activity is the development of its experimental drug, TARDOXAL, for neurological disorders.The Company also continues to explore certain other product opportunities. Strategic changes made over the past year, coupled with focused capital conservation efforts, have assisted the Company in reducing its use of capital.The Company's ability to continue in operation for the foreseeable future remains dependent upon the effective execution of its business development and strategic plans. To date, the Company has not generated sufficient cash flow from operations to fund ongoing operational requirements, research and development investments, debt service obligations and cash commitments.The Company has financed its operations principally through the net revenue received from the sale of AGGRASTAT, sale of its equity securities, the issue of warrants and stock options, interest on excess funds held and the issuance of debt.Based on management's current estimates and expected operating activities, sufficient financial resources exist to fund operations through the end of fiscal 2013.The Company’s future operations are dependent upon its ability to maintain or grow sales of AGGRASTAT, and/or secure additional capital, which may not be available under favourable terms or at all.If the Company is unable to grow sales or raise additional capital, management will consider other strategies including further cost curtailments, delays of research and development activities, asset divestitures and/or monetization of certain intangibles. Recent Developments Intention to Seek Expanded AGGRASTAT Label On October 2, 2012 announced its intention to file a supplemental new drug application (sNDA) for the high dose bolus (HDB) dosing regimen of AGGRASTAT.The Company also announced that the United States Food and Drug Administration (FDA) has granted the Company’s request for a waiver of the US $979,400 application fee for the planned sNDA. The planned sNDA submission is to request the addition of the AGGRASTAT HDB regimen (an initial bolus of 25 mcg/kg and then continued at 0.15 mcg/kg/min) to the approved prescribing information for AGGRASTAT.The rationale for the AGGRASTAT HDB regimen is to attain therapeutic platelet inhibition more rapidly than the currently approved dosing regimen (an initial rate of 0.4 mcg/kg/min for 30 minutes and then continued at 0.1 mcg/kg/min). Bolus dosing is the most common approach to administering a glycoprotein IIb/IIIa inhibitor (GPI).Since AGGRASTAT is the only GPI that does not have an FDA approved bolus dosing regimen, the addition of the HDB regimen would better position the product to compete in the contemporary market. In communication with the Company, the FDA’s Division of Cardiovascular and Renal Drug Products has indicated its willingness to review and evaluate this label change request based substantially on published studies involving the AGGRASTAT HDB regimen.The efficacy and safety of the HDB regimen has been evaluated in more than 20 clinical studies involving over 7,000 patients and is currently recommended by the ACCF/AHA treatment guidelines. In September 2010 the AGGRASTAT HDB regimen was approved in the European Union.AGGRASTAT is the most used GPI outside of the United States.1 The Company’s subsidiary, Medicure International, Inc. (Barbados) holds the rights to AGGRASTAT in the United States and its territories. The Company anticipates filing the sNDA before the end of calendar 2012, which will result in a Prescription Drug User Fee Act (PDUFA) action date for the AGGRASTAT HDB sNDA in the second half of 2013. Under PDUFA, the FDA aims to complete its review within ten months from the receipt of an sNDA submission. - 4 - MEDICURE INC. Management's Discussion and Analysis The United States Federal Food, Drug and Cosmetic Act (the Act) stipulates that sponsors requesting a label change for a prescription drug must pay a user fee prior to consideration of the sNDA.As of October 2012, the amount of the user fee for the sNDA submission is US $979,400.The Company applied for and was successful in receiving a waiver of this application fee under the barrier-to-innovation provision of the Act, therefore it is not required to pay any user fee for applications submitted within the next 12 months. Development of Novel AGGRASTAT Formulation On September 26, 2012 the Company announced the development of a transdermal delivery formulation of AGGRASTAT's active ingredient, tirofiban.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient.AGGRASTAT and other antiplatelet drugs of its class (known as glycoprotein IIb/IIIa inhibitors or GPIs) are currently only administered by intravenous infusion. In vivo proof of principle for the transdermal delivery of therapeutic levels of tirofiban, was recently established in animal studies conducted in collaboration with 4P Therapeutics, Inc. (Alpharetta, GA).4P Therapeutics, a world leader in the research and development of novel transdermal products, has entered into an agreement with the Company’s subsidiary, Medicure International, Inc., to further develop transdermal tirofiban. The Company’s initial target use for transdermal tirofiban is the treatment of acute coronary syndromes for which the drug is already approved by the United States Food and Drug Administration and currently receives a Class 1 recommendation from the nationally recognized ACCF/AHA treatment guidelines.The delivery of tirofiban by a novel, transdermal method has potential to provide significant advantages over the current treatments used in this setting, including the potential for increased use prior to hospitalization. The global market for antiplatelet drugs is over $8 billion per year, of which AGGRASTAT and the other intravenous GPIs make up approximately $500 million per year.The largest share of the market is held by oral antiplatelet drugs, such as clopidogrel (PlavixTM) and ASA (AspirinTM), which by virtue of their route of administration can be used in a variety of settings where intravenous administration is not feasible.While these treatments will continue to serve an important role in cardiovascular therapy, the use of oral antiplatelet drugs for some patients and conditions is limited by a number of drawbacks including inter-individual variability, resistance, drug-drug interactions and delays in reversal of effect.Transdermal tirofiban has the potential to avoid these problems and to carry the unique benefits of a GPI, including the ability to dissolve and to directly prevent formation of platelet aggregates (blood clots). If successful in advancing transdermal tirofiban, the Company may also look to expand the development and application of this product to other indications that are not satisfactorily treated with current antiplatelet drugs.One such potential application may be in providing platelet inhibition to patients who have been required to stop use of oral platelet inhibitors prior to surgery (commonly referred to as “bridging therapy”).Tirofiban’s properties as a broadly effective, rapidly reversible, small-molecule platelet inhibitor, combined with a simple means of delivering the drug outside of a hospital setting, make this a promising opportunity. Proposed Fifteen to One Share Consolidation On September 21, 2012, the Company announced that its Board of Directors approved a consolidation of the Company’s common shares (“Common Shares”) on the basis of fifteen pre-consolidation Common Shares for each one post consolidation Common Share, subject to the approval of the TSX Venture Exchange.A special resolution was passed at the Company’s Annual and Special Meeting held on November 22, 2011, to give the Board of Directors of the Company the discretion to approve a consolidation of the Company’s Common Shares on the basis of a range of four preconsolidation Common Shares for each one post-consolidation Common Share to fifteen preconsolidation Common Shares for each one post-consolidation Common Share. As at September 21, 2012, the Company had 182,947,595 Common Shares issued and outstanding.Following the consolidation, it is expected that the Company will have approximately 12,196,506 Common Shares issued and outstanding. The numbers of Common Shares reserved for issuance under the Company’s Stock Option Plan and the number of Common Shares that may be purchased upon exercise of warrants will be reduced proportionately. No fractional shares will be issued, but instead will be rounded to the nearest whole common share. Once TSX Venture Exchange approval is obtained, the Company will issue a further news release and shareholders will receive a letter of transmittal from Computershare, the Company’s exchange agent. The Company’s name and trading symbol will not change as a result of the consolidation. - 5 - MEDICURE INC. Management's Discussion and Analysis Commercial: In fiscal 2007, the Company’s subsidiary, Medicure International, Inc., acquired the U.S. rights to its first commercial product, AGGRASTAT, in the United States and its territories (Puerto Rico, Virgin Islands, and Guam).AGGRASTAT, a glycoprotein GP IIb/IIIa receptor antagonist, is used for the treatment of acute coronary syndrome (ACS) including unstable angina, which is characterized by chest pain when one is at rest, and non-Q-wave myocardial infarction (MI).Under a contract with Medicure International, Inc., the Company’s U.S. subsidiary, Medicure Pharma, Inc., supports, market and distribute the product.Through a services agreement with Medicure Inc., work related to AGGRASTAT is conducted by home office staff in Winnipeg, Canada and a small number of third party contractors. Net revenue from the sale of finished AGGRASTAT products for the three months ended August 31, 2012 decreased 37% over the net revenue for the three months ended August 31, 2011.All of the Company’s sales are denominated in U.S. dollars.The decrease in revenues compared to the previous fiscal period corresponds with an overall decline in use of injectable antiplatelet drugs.It is also attributable to increases in discounts to new customers and fluctuations in foreign exchange rates.The decrease may also reflect normal fluctuations in wholesale purchasing in the period.Although wholesale purchasing generally reflects hospital demand, it is also subject to fluctuations attributed to wholesaler inventory adjustments. For the three months ended August 31, 2011, net revenues from unfinished products were $460,833 due to a sale of unfinished product to a European pharmaceutical company during the quarter. There were no similar sales of unfinished products during the three months ended August 31, 2012. Going forward and contingent on sufficient finances being available, the Company intends to further expand revenue through strategic investments related to AGGRASTAT and the acquisition of other niche products that fit the commercial organization. At present the Company is not aware of any other glycoprotein IIb/IIIa inhibitors in mid to late stage clinical development.However, the choice and use of AGGRASTAT may be affected by the continued advancement of new antithrombotic and antiplatelet agents, including the recently approved oral antiplatelet agents, ticagrelor (Brilinta®) and prasugrel (Effient®).The potential future launch of generic versions of AGGRASTAT and/or of other competitive drugs is also expected to impact utilization of the Company’s drug. Many companies, including large pharmaceutical and biotechnology companies, are conducting development of products that are intended to address the same or a similar medical need.Many of these companies have much larger financial and other resources than the Company does, including those related to research and development, manufacturing, and sales and marketing.The Company also faces competition in recruiting scientific personnel from colleges, universities, agencies, and research organizations who seek patent protection and licensing agreements for the technologies they develop. The Company is primarily focusing on: · Maintaining and Growing AGGRASTAT sales in the United States. The Company is working to expand sales of AGGRASTAT in the United States.The present market for GP IIb/IIIa inhibitors, of which AGGRASTAT is one of three agents, is approximately $330 million per year (2012). At present AGGRASTAT has less than 2% of this market. The use of AGGRASTAT is recommended by the AHA and ACC Guidelines for the treatment of ACS. AGGRASTAT has been shown, in several clinical trials, to reduce mortality and/or morbidity (myocardial infarction) post ACS by as much as 40%. · The development and implementation of a new regulatory, brand and clinical strategy for AGGRASTAT: As stated previously, the Company’s primary ongoing Research and Development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT. While the Company believes that it will be able to implement a relatively low cost clinical, product and regulatory strategy, it requires additional resources to conduct all aspects of this plan. The Company is working to advance this program with the modest capital investment that it can make from its available cash resources. One important aspect of the strategy is the Company’s efforts to expand and modify the product label. The recently initiated SAVI-PCI trial is intended to generate additional clinical data on this experimental approach to using AGGRASTAT which may in the future help support other investments aimed at expanding the approved dosing regimen and the treatment setting for the Product. The SAVI-PCI study is not expected nor intended to be sufficient to support FDA approval of the AGGRASTAT dosing regimen and the treatment setting used in SAVI-PCI. - 6 - MEDICURE INC. Management's Discussion and Analysis Another aspect of the strategy is the Company's intention to file for and obtain approvals from the FDA to expand the approved dosing information contained within AGGRASTAT’s prescribing information. As recently announced, the Company intends to file a supplemental New Drug Application requesting such change.Any such change is dependent upon review and approval by the FDA and may necessitate substantial regulatory filing fees. There is a possibility that any such changes would also require additional clinical studies requiring additional financial resources to conduct. · The development of TARDOXAL for Tardive Dyskinesia and other neurological indications. The Company is focusing initially on these markets because of preclinical and clinical evidence supporting the product’s safety and potential efficacy in these applications. It is the Company’s intention to secure a partnership with a large pharmaceutical company for commercialization of TARDOXAL or other products that it may from time to time develop.Such a partnership would provide funding for clinical development, add experience to the product development process and provide market positioning expertise.No formal agreement or letter of intent has been entered into by the Company as of the date hereof. Research and Development: The Company’s research and development activities are predominantly conducted by its subsidiary, Medicure International, Inc.The primary ongoing research and development activity is the development and implementation of a new regulatory, brand and life cycle management strategy for AGGRASTAT.The extent to which the Company is able to invest in this plan is dependent upon the availability of sufficient finances. On May 10, 2012 the Company announced the commencement of enrolment in a new clinical trial of AGGRASTAT entitled “Shortened Aggrastat Versus Integrilin in Percutaneous Coronary Intervention” (SAVI-PCI). SAVI-PCI is a randomized, open-label study enrolling approximately 600 patients undergoing percutaneous coronary intervention (PCI) at sites across the United States.The study is designed to evaluate whether patients receiving the investigational, High-Dose Bolus (HDB) regimen of AGGRASTAT (25 mcg/kg bolus over 3 minutes) followed by an infusion of 0.15 mcg/kg/min for a shortened duration of 1 to 2 hours will have outcomes that are similar, or “non-inferior,” to patients receiving a 12 to 18 hour infusion of Integrilin® (eptifibatide) (Merck & Co., Inc.) at its FDA approved dosing regimen.The primary objective of SAVI-PCI is to demonstrate AGGRASTAT is non-inferior to Integrilin with respect to the composite endpoint of death, PCI-related myocardial infarction, urgent target vessel revascularization, or major bleeding within 48 hours following PCI or hospital discharge.The secondary objectives of this study include the assessment of safety as measured by the incidence of major bleeding.The first patient is anticipated to be enrolled during the second quarter of calendar 2012.The Principal Investigator for the study is Steven V. Manoukian, MD, Director of Cardiovascular Research at the Sarah Cannon Research Institute (SCRI).The AGGRASTAT dosing regimen and the treatment setting studied in the SAVI-PCI study have not been approved by the FDA. Both AGGRASTAT and Integrilin are reversible, small molecule GP IIb/IIIa inhibitors that have been shown in clinical trials to reduce the combined incidence of death and myocardial infarction in patients with unstable angina (UA) or non-ST elevation myocardial infarction (NSTEMI) undergoing cardiac catheterization when compared to heparin.These agents work by preventing the ability of platelets to aggregate together.These platelet aggregates – commonly known as blood clots - can result in a partial or complete blockage of the coronary artery if left untreated. Bleeding is a common adverse reaction associated with the use of GP IIb/IIIa inhibitors due to their unique ability to prevent and disaggregate blood clots.A patient’s risk of bleeding is an important factor when determining an optimal treatment approach and, in some cases, complicates or limits the use of these agents.With the SAVI-PCI study, the investigators will explore whether AGGRASTAT HDB plus a shortened infusion can reduce the risk of bleeding while maintaining comparable ischemic protection relative to the currently practiced 18 hour infusion of Integrilin.Other studies have indicated that shortening the infusion duration of GP IIb/IIIa inhibitors can potentially lead to a reduction in bleeding complications for patients undergoing PCI.It is important to note that bleeding complications have been linked to increased rates of other major complications and mortality, as well as increased overall cost of care. A goal of the SAVI-PCI study is to further optimize the safety, efficacy and efficiency of treatment used in the setting of PCI. - 7 - MEDICURE INC. Management's Discussion and Analysis As announced on October 2, 2012, the Company intends to to file a supplemental New Drug Application (sNDA) for the high dose bolus (HDB) dosing regimen of AGGRASTAT.The Company also announced that the United States Food and Drug Administration (FDA) has granted the Company’s request for a waiver of the US $979,400 application fee for the planned sNDA. The planned sNDA submission is to request the addition of the AGGRASTAT HDB regimen (an initial bolus of 25 mcg/kg and then continued at 0.15 mcg/kg/min) to the approved prescribing information for AGGRASTAT.The rationale for the AGGRASTAT HDB regimen is to attain therapeutic platelet inhibition more rapidly than the currently approved dosing regimen (an initial rate of 0.4 mcg/kg/min for 30 minutes and then continued at 0.1 mcg/kg/min). Bolus dosing is the most common approach to administering a glycoprotein IIb/IIIa inhibitor (GPI).Since AGGRASTAT is the only GPI that does not have an FDA approved bolus dosing regimen, the addition of the HDB regimen would better position the product to compete in the contemporary market. In communication with the Company, the FDA’s Division of Cardiovascular and Renal Drug Products has indicated its willingness to review and evaluate this label change request based substantially on published studies involving the AGGRASTAT HDB regimen.The efficacy and safety of the HDB regimen has been evaluated in more than 20 clinical studies involving over 7,000 patients and is currently recommended by the ACCF/AHA treatment guidelines. On September 26, 2012 the Company announced the development of a transdermal delivery formulation of AGGRASTAT’s active ingredient, tirofiban.The ability to administer a drug transdermally (i.e. through the skin) provides a convenient way to deliver a stable, therapeutic level of medication to the patient.AGGRASTAT and other antiplatelet drugs of its class (known as glycoprotein IIb/IIIa inhibitors or GPIs) are currently only administered by intravenous infusion.In vivo proof of principle for the transdermal delivery of therapeutic levels of tirofiban was recently established in animal studies conducted in collaboration with 4P Therapeutics, Inc. (Alpharetta, GA).4P Therapeutics, a world leader in the research and development of novel transdermal products, has entered into an agreement with the Company’s subsidiary, Medicure International, Inc., to further develop transdermal tirofiban. The Company’s primary, non-AGGRASTAT research and development activity is TARDOXAL for the treatment of Tardive Dyskinesia (“TD”).This program evolved from Medicure’s extensive clinical experience with MC-1, a naturally occurring small molecule, for cardiovascular conditions.A modest amount of capital is being used for an ongoing Phase II clinical study of TARDOXAL, entitled Tardoxal for the Treatment of Tardive Dyskinesia (TEND-TD). The following table summarizes the Company’s research and development programs, their therapeutic focus and their stage of development. Product Candidate Therapeutic focus
